DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 15 and 17 are objected to because of the following informalities:
Method claim 17 is confusing because it recites, in line 1, “The method according to claim 15”.  However, claim 15 is a device claim and it is dependent upon device claim 1.  Method claim 17 should dependent upon method claim 8, instead of device claim 15.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, and 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ODA et al. (US 2021/0375790 A1).
As to claim 1, ODA et al. disclose in Fig. 17 a semiconductor device comprising: a first substrate (“second substrate” 708) (Fig. 17, para. [0105]); a first insulating film (“dielectric material portions” 65) provided on the first substrate (“second substrate” 708) (Fig. 17, para. [0077]-[0078]); a first plug (“through-memory-level via structure” 488) provided in the first insulating film (“dielectric material portions” 65) (Fig. 17, para. [0078], [0142]); a second substrate (“first substrate” 908) provided on the first insulating film (“dielectric material portions” 65) (Fig. 17, para. [0073], [0074]); and a first wiring (comprising “through-substrate via structure” 388 and “backside bonding pad” 936) including a first portion (comprising “through-substrate via structure” 388 and a vertical/bottom portion of “pad” 936) and a second portion (comprising horizontal/top portions of “backside bonding pad” 936) (Fig. 17, para. [0074], [0078], [0137]-[0138]), wherein the first portion (comprising “through-substrate via structure” 388 and a vertical/bottom portion of “pad” 936) is provided in the second substrate (“first substrate” 908) and coupled to the first plug (“through-memory-level via structure” 488) (Fig. 17, para. [0074], [0078], [0134]-[0138], [0145]), and the second portion (comprising horizontal/top portions of “backside bonding pad” 936) is provided on the second substrate (“first substrate” 908) and coupled to a bonding pad (“C4 bonding pads of another semiconductor die”/“external nodes”/“external electrically active nodes”, para. [0137]) (see Fig. 17, para. [0137]).     
As to claim 2, as applied to claim 1 above, ODA et al. disclose in Fig. 17 all claimed limitations including the device further comprising: a second insulating film (“backside insulating layer” 930) provided on the second substrate (Fig. 17, para. [0135]-[0137]), wherein the first portion (comprising “through-substrate via structure” 388 and a vertical/bottom portion of “pad” 936) extends through the second substrate (“first substrate” 908) and the second insulating film (“backside insulating layer” 930), and the second portion (comprising horizontal/top portions of “backside bonding pad” 936) is provided on the second substrate (“first substrate” 908) with the second insulating film (“backside insulating layer” 930) disposed therebetween (Fig. 17, para. [0135]-[0137]).
As to claim 5, as applied to claim 1 above, ODA et al. disclose in Fig. 17 all claimed limitations including the device further comprising: a third insulating film {Fig. 20A-20D further comprise a “backside insulating layer” 930 that further includes a “first backside insulating sublayer” 930A which may be “a third insulating film”, para. [0142]} provided on the first wiring (comprising “through-substrate via structure” 388 and “backside bonding pad” 936), wherein at least a portion of the third insulating film (“first backside insulating sublayer” 930A, Figs. 20A-20D) is provided in the second substrate (“first substrate” 908) (Figs. 17 and 20A-20D, para. [0142]).
As to claim 6, as applied to claims 1 and 5 above, ODA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the third insulating portion (“first backside insulating sublayer” 930A, Figs. 20A-20D) includes an opening (see an opening of layer 930A corresponding to “plate” 906, Figs. 20A-20D), and the bonding pad (“C4 bonding pads of another semiconductor die”/“external nodes”/“external electrically active nodes”, para. [0137]) is exposed in the opening (see an opening of layer 930A corresponding to “plate” 906, Figs. 20A-20D).
As to claim 7, as applied to claim 1 above, ODA et al. disclose in Fig. 17 all claimed limitations including the device further comprising: the first plug (“through-memory-level via structure” 488) includes a plurality of plugs (comprising a “through-memory-level via structure” 488 and other plugs that is between the bottom of the plug/structure 488 and a “structure” 980, Fig. 17); and the first wiring (comprising “through-substrate via structure” 388 and “backside bonding pad” 936) includes one wiring (“backside bonding pad” 936) provided on the plurality of plugs (comprising a “through-memory-level via structure” 488 and other plugs that is between the bottom of the plug/structure 488 and a “structure” 980, Fig. 17) (see Fig. 17).
As to claim 8, ODA et al. disclose in Fig. 17 a semiconductor device and a corresponding method for manufacturing a semiconductor device, the method comprising: providing a first substrate (708) and a second substrate (908) (Fig. 17, para. [0073], [0074], [0105]); forming a first insulating film (“dielectric material portions” 65) on the second substrate (908) (Figs. 17, 18, para. [0077]-[0078]); forming a first plug (“through-memory-level via structure” 488) at least partially extending through the first insulating film (“dielectric material portions” 65) (Figs. 17, 18, para. [0078], [0142]); bonding the first substrate (708) and the second substrate (908) to each other via the first insulating film (“dielectric material portions” 65) and the first plug (“through-memory-level via structure” 488), with the second substrate (908) disposed above the first substrate (708) (see Fig. 17); forming a first opening (see an opening corresponding to “structure” 388 in substrate 908, Fig. 17) in the second substrate (908) to expose the first plug (“through-memory-level via structure” 488) (see Fig. 17); and forming a first wiring (comprising “through-substrate via structure” 388 and “backside bonding pad” 936) over the first opening (see an opening corresponding to “structure” 388 in substrate 908, Fig. 17) (Fig. 17, para. [0145], [0202], [0205], [0206]), wherein the first wiring (comprising “through-substrate via structure” 388 and “backside bonding pad” 936) includes a first portion (comprising “through-substrate via structure” 388 and a vertical/bottom portion of “pad” 936) and a second portion (comprising horizontal/top portions of “backside bonding pad” 936) (Fig. 17, para. [0074], [0078], [0137]-[0138]), the first portion (comprising “through-substrate via structure” 388 and a vertical/bottom portion of “pad” 936) is provided in the second substrate (908) and coupled to the first plug (“through-memory-level via structure” 488) (Fig. 17, para. [0074], [0078], [0134]-[0138], [0145]), and the second portion (comprising horizontal/top portions of “backside bonding pad” 936) is provided on the second substrate (908) and coupled to a bonding pad (“C4 bonding pads of another semiconductor die”/“external nodes”/“external electrically active nodes”, para. [0137]) (see Fig. 17, para. [0137]).
As to claim 9, as applied to claim 8 above, ODA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the first wiring (comprising “through-substrate via structure” 388 and “backside bonding pad” 936) is formed on the second substrate (“first substrate” 908) with a second insulating film (“backside insulating layer” 930) disposed therebetween (Fig. 17, para. [0135]-[0137]).
As to claim 12, as applied to claim 8 above, ODA et al. disclose in Fig. 17 all claimed limitations including the method further comprising: forming a third insulating film {Fig. 20A-20D further comprise a “backside insulating layer” 930 that further includes a “first backside insulating sublayer” 930A which may be “a third insulating film”, para. [0142]} on the first wiring (comprising “through-substrate via structure” 388 and “backside bonding pad” 936), wherein the third insulating film (“first backside insulating sublayer” 930A) includes a portion provided in the first opening (see an opening corresponding to “structure” 388 in substrate 908, Fig. 17) (Figs. 17 and 20A-20D, para. [0142]).
As to claim 13, as applied to claim 1 above, ODA et al. disclose in Fig. 17 all claimed limitations including the device further comprising: a memory cell array (“first semiconductor devices” 920) provided in the first insulating film (“dielectric material portions” 65) (Fig. 17, para. [0075], [0106], [0142]).
As to claim 14, as applied to claim 1 above, ODA et al. disclose in Fig. 17 all claimed limitations including the device further comprising: at least one contact plug (“contact via structures (not shown)”, para. [0077]) provided in the first insulating film (“dielectric material portions” 65) and coupled to the memory cell array (“first semiconductor devices” 920) (Fig. 17, para. [0077]).  
As to claim 15, as applied to claim 1  above, ODA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the first (comprising “through-substrate via structure” 388 and a vertical/bottom portion of “pad” 936) and second portions (comprising horizontal/top portions of “backside bonding pad” 936) of the first wiring (comprising “through-substrate via structure” 388 and “backside bonding pad” 936) are formed of a same material {since the first portion includes at least a vertical/bottom portion of “pad” 936 and the second portion includes at least the horizontal/top portions of “pad” 936, the first and second portions are formed of a same material} (see Fig. 17). 
As to claim 16, as applied to claim 8 above, ODA et al. disclose in Fig. 17 all claimed limitations including the method further comprising: forming a memory cell array (“first semiconductor devices” 920) in the first insulating film (“dielectric material portions” 65) (Fig. 17, para. [0075], [0106], [0142]).
As to claim 17, as applied to claims 1 and 15 above, ODA et al. disclose in Fig. 17 all claimed limitations including the method further comprising: forming at least one contact plug (“contact via structures (not shown)”, para. [0077]) provided in the first insulating film (“dielectric material portions” 65) and coupled to the memory cell array (“first semiconductor devices” 920) (Fig. 17, para. [0077]).
As to claim 18, as applied to claim 8 above, ODA et al. disclose in Fig. 17 all claimed limitations including the limitation wherein the first (comprising “through-substrate via structure” 388 and a vertical/bottom portion of “pad” 936) and second portions (comprising horizontal/top portions of “backside bonding pad” 936) of the first wiring (comprising “through-substrate via structure” 388 and “backside bonding pad” 936) are formed of a same material {since the first portion includes at least a vertical/bottom portion of “pad” 936 and the second portion includes at least the horizontal/top portions of “pad” 936, the first and second portions are formed of a same material} (see Fig. 17). 

      Allowable Subject Matter
Claims 3-4, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KIM et al. (U.S 2021/0233900 A1).

      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 10, 2022